Information Disclosure Statement (IDS)
In the reply filed May, 16, 2022 applicant argues U. S. Patent Application No. 16/680,892 has been published.  That is unlikely since there is material in a typical patent application that does not get published.  Be that as it may, if in fact there is a publication titled  “U. S. Patent Application No. 16/680,892” then applicant may have it considered by filing a copy of it in an IDS that lists its publication date.  If instead applicant desires consideration of any patent or patent application publication that may have issued from U.S. Patent Application No. 16/680,892, then an IDS listing such publication should be filed.
Applicant is advised that the date of any re-submission of any item of information contained in a previously filed  information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because at line 29 the phrase “0 degree” should be changed to  - - zero degrees - -.  In the reply filed May, 16, 2022 applicant argues this change has been made.  However, no such change appears in the claim listing.

Allowable Subject Matter
Claims 1-3 are allowable but for the objection noted above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679